Citation Nr: 0333906	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a migraine headache 
disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1983 to February 1986.  
The veteran had several periods of active duty for training 
from 1986 to 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Little Rock, Arkansas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for migraine headaches and found that new 
and material evidence had not been presented to reopen a 
claim for a back disorder.

The Board notes that there are several instances in the 
record where the veteran's claim regarding her back disorder 
has been adjudicated as an original claim.  The Board, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The evidence of record reasonably shows that a migraine 
headache disorder, which pre-existed service, increased in 
severity as a result of service.

3.  The RO's August 1986 decision, which denied service 
connection for a back disorder, was not timely appealed 
following the RO's notice of denial to the veteran.

4.  The additional evidence submitted since the RO's August 
1986 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disorder.

5.  The evidence does not show that there are any elements of 
a current back disability that can reasonably be related to 
service.


CONCLUSIONS OF LAW

1.  A migraine headache disorder was aggravated by service.  
38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1111, 1113, 
1131, 1132 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 
(2002).

2.  The RO decision of August 1986, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The additional evidence presented since August 1986 is 
new and material, and the claim for service connection for a 
back disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).

4.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her VA examinations 
to assess the nature and etiology of her claimed 
disabilities.  The Board notes that, in 1986, the veteran 
reported receiving Workman's Compensation for a back injury 
in 1982, prior to her entry into service.  Those records have 
not been obtained.  However, there is some discrepancy of 
record as to whether the veteran actually received such 
compensation.  She has, in several instances, including 
testimony before a hearing officer at a hearing held at the 
RO in January 1998, denied an injury to her back prior to 
1985.  In addition, there are treatment records and medical 
opinions of record that refer to the veteran's reported 
history and take into account the reported 1982 injury.  
Accordingly, the Board finds that, given the current 
circumstances, it is not necessary to remand the claim in 
order to obtain these records.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
the VA would attempt to obtain on her behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Migraine Headaches

Factual Background

Service medical records indicate that the veteran reported 
that she did not have frequent or severe headaches when asked 
on the December 1982 report of medical history completed in 
conjunction with her entrance examination.  There are no 
indications of treatment for complaints or symptoms related 
to headaches during service.  An October 1983 treatment 
record documenting acute medical care noted that the veteran 
sought treatment after hitting her head.  The veteran 
reported frequent and severe headaches when asked on the 
January 1986 report of medical history completed in 
conjunction with her separation examination.

VA outpatient records from 1988 to 1997 indicate that the 
veteran sought continuous treatment for migraine headaches.  
A lifetime history of headaches was noted in a January 1991 
VA treatment note.  An April 1993 VA treatment note stated 
that the veteran had experienced headaches all her life.  In 
addition, a February 1998 treatment note indicated that her 
headaches began at age 13.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 1998.  The veteran testified that 
she first started having headaches in basic training.  She 
indicated that she had been told she would be kicked out of 
the service if she reported her headaches, so she never 
sought treatment for them in service.  She reported that she 
was receiving Social Security disability because of her 
severe migraines.

A June1998 letter from the veteran's private neurologist 
noted that she presented with migraine headaches that "have 
been present throughout her life."  The veteran reported 
that her migraines increased in severity during service.  She 
reported to her neurologist that she had bumped her head in 
service.  The private neurologist noted a diagnosis of 
migraine headaches "with increase in frequency and severity 
following head trauma in service."

The veteran testified before a Veterans Law Judge at a 
videoconference hearing in January 2000.  She indicated that 
she did not seek treatment for migraines while on active 
duty.  She stated that she has received Social Security 
disability since 1991 for chronic, severe, migraine 
headaches.

A December 2002 VA examination report indicated that the 
veteran's claims file was reviewed.  She reported that she 
had the onset of recurrent headaches in childhood.  The 
examiner diagnosed the veteran with migraine headaches and 
indicated that they had been present since childhood.  He did 
not comment on whether her headache disorder had been 
aggravated by service.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. 
§ 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2002).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  Inactive 
duty training means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  See 38 U.S.C.A§ 101(23); 38 C.F.R. § 3.6(d).  ADT 
(e.g., the annual 2-week training period) is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for migraine headaches based on aggravation of a 
pre-existing disability.  The Board notes that the evidence 
developed following service is replete with references to a 
preservice history of headaches, although there are no 
contemporaneously developed records documenting such 
complaints or treatment.  In effect, recent statements from 
the veteran concede that she experienced problems with 
headaches prior to service.  Nevertheless, without engaging 
in needless discussion as to whether a chronic headache 
disorder clearly and unmistakably preexisted service, the 
evidence does suggest in reasonably supportive fashion that 
any problems with headaches that she experienced prior to 
service continued during service, with a documented inservice 
incident of head trauma factoring in as an additional 
component of her headache problem.

The Board notes that the December 2002 VA examination report 
does not contain an opinion with regard to whether the 
veteran's headache disorder was aggravated during service.  
However, the veteran's private neurologist, in a June 1998 
letter, specifically stated that the veteran's headaches, 
characterized as having preexisted service, increased in 
severity and frequency due to a documented head trauma in 
service.  Though the veteran's neurologist seemed to rely 
solely on the veteran's history for his opinion, in this 
instance, the history reflected in the June 1998 letter is 
supported by the medical evidence of record.  Accordingly, as 
there is a sufficiently credible medical opinion of record 
that is supportive of the veteran's claims which, when viewed 
in conjunction with the other evidentiary circumstances in 
this case, raises an element of doubt as to whether an 
ascertainable additional element of disability associated 
with the veteran's headache disorder could be attributed to 
service.  Such doubt is, by law, resolved in favor of the 
veteran.

III.  Whether New and Material Evidence
Has Been Presented to Reopen a Claim
For Service Connection for a Back Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for complaints of low back pain in July 1985.  The treatment 
record noted lumbar lordosis on x-ray.  The physician, who 
reviewed the x-ray, indicated that this condition existed 
prior to service.  In the January 1986 separation examination 
report of medical history, the veteran reported receiving 
Workman's Compensation for one month in 1982 for her back.  
In addition, in the same report, she reported that she had 
"minor" recurrent back pain.  No back conditions were noted 
on the January 1986 separation examination report.

The veteran filed a claim for service connection for a pulled 
muscle in her low back in May 1986.

A May 1986 VA examination report indicated that the veteran 
reported injuring her back prior to entering service.  She 
also stated that she strained her lower back during service.  
A lumbar spine x-ray, taken in conjunction with the VA 
examination, was normal except for moderate bilateral 
transitional anomaly of L5.  The examiner stated that the 
curvature of the lumbar spine was normal.  The range of 
motion of the lower back was noted to be normal.  There was 
no muscle atrophy noted in the extremities.

An August 1986 rating decision denied service connection for 
a low back disorder.  The back strain in service was noted to 
be acute and resolved based on the review of service medical 
records and May 1986 VA examination report.  The rating 
decision specifically listed the non-service connected 
condition as being a transitional anomaly, L-5, bilateral, 
claimed as a pulled muscle.  In addition, the rating decision 
noted that such disorder was a constitutional/developmental 
abnormality.

VA treatment records from 1986 through 1998 note that the 
veteran continued to seek treatment for low back pain.

A February 1997 private treatment record noted that the 
veteran presented with severe back, left hip and leg pain.  
She reported that her pain began the previous December when 
she had used an ab-roller for a few days.  She indicated that 
it had hurt her back, so she stopped using it.  The veteran 
reported that she had mild episodes of back pain for years 
that had responded to a day or so of rest.  The physician 
opined that the veteran's pain was due to a disc rupture at 
L4-5.

A March 1997 private treatment record indicated that the 
veteran underwent a lumbar laminectomy with discectomy at L4-
5.

The veteran filed a claim to reopen her claim for service 
connection for a back disorder in March 1997.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 1998.  The veteran testified that 
she did not have any problems with her back prior to service.  
She indicated that she first began to have problems with her 
back in 1985.  She reported that she continued to have 
problems with her back after she completed active duty.

VA treatment records from March 1998 to December 2002 note 
continued treatment for complaints related to low back pain.

A June 1998 letter from the veteran's private neurologist 
noted that she had surgery in March 1997 for a ruptured disc 
at L4-5.  The neurologist stated that a myelogram revealed 
either a new ruptured disc or scarring from the surgery that 
resulted in the L5 root being compressed.  The neurologist 
noted that the veteran had low back pain secondary to a 
ruptured disc in the lumbar region, which was "related by 
time and cause to the acute onset of back pain at work in 
service."  The neurologist's letter indicated that she 
relied on the veteran's reported history during the 
examination.  This reported history did not include any 
references to a history of back problems prior to service.

The veteran testified before a Veterans Law Judge at a 
videoconference hearing held in September 2000.  The veteran 
stated that she hurt her back prior to again being seen for 
back related complaints in service in 1985, although her 
testimony did not specify when she did so.  She indicated 
that, when she sought treatment for her complaints in 1985, 
her problems with her back were so severe that she could not 
stand up.  She reported that she was also having trouble with 
her back at the time she separated from service.  The veteran 
testified that she sought treatment during her Reserve 
service, but it was largely for hip pain associated with her 
back and not for complaints specifically related to her back.

A May 2002 VA examination report noted that the veteran's 
claims file was reviewed.  The veteran reported first 
injuring her back at work in 1982.  The veteran stated that 
she believed she also injured her back again during service.  
The veteran complained of continuous low back pain since 1992 
or 1993.  The examiner noted that she had a herniated nucleus 
pulposus at L4-5 and underwent a laminectomy in 1997.  He 
also noted that she had a recurrence of this and had a second 
discectomy 10 days prior to the VA examination.  The examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine.  The examiner stated that the veteran probably 
suffered a lumbar strain in 1982 and again during service.  
He went on to state that the veteran's "current problem with 
degenerative disc disease of the lumbar spine cannot be 
related to these previous minor lumbar strains without 
resorting to speculation."  There were no specific comments 
in the report regarding the radiographic findings during 
service.

A June 2003 private lumbar myelogram report noted a subtle 
deformity with non-filling of the left L4 nerve root.  In 
addition, mild extradural impressions at L3-4 and L4-5 from 
annular bulges were noted.

A June 2003 private CT scan of the lumbar spine noted post-
surgical changes of the previous left laminectomy at the L4-5 
level.  There was abnormal soft tissue in the lateral recess, 
as well as extending into the neural foramen.  A 
recurrent/residual disc protrusion might be present 
attenuating the L4 nerve root.  An annual disc bulge with 
superimposed small broad-based left paracentral disc 
protrusion was noted at the L3-4 level.

A June 2003 private cervical myelogram report noted 
attenuation of the right C6 nerve root at the level of the 
C5-6 neural foramen.  Also noted were mild extradural 
impressions upon the sac at the C3-4 and C4-5 levels.

A June 2003 private CT scan of the cervical spine noted no 
detectable CT abnormality in the right C5-6 neural foramen to 
correlate with the myelographic abnormality, which is the 
cutoff of the right C6 nerve root at the level of the C5-6 
neural foramen.  Small central disc protrusions were noted at 
the C3-4 and C4-5 levels.


Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in August 
1986.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.


Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for a back disorder in August 1986, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's August 1986 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that the back 
strain in service was resolved.  The anomaly noted on x-ray 
was found to be a constitutional/developmental abnormality.  
The evidence of record at the time of the denial constituted 
the veteran's service medical records and a May 1986 VA 
examination report.  The evidence submitted with the current 
claim includes a VA treatment records from 1986 through 2002, 
private treatment records from 1997 and 1998, a December 2002 
VA examination report, and the veteran's statements and 
testimony before hearing officer at a June 1998 hearing and a 
Veterans Law Judge at a January 2000 hearing.

The Board finds that the evidence submitted since the August 
1986 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, the June 
1998 letter from the veteran's private neurologist relates 
the veteran's current back disorder to her period of service.  
For the purposes of determining whether new and material 
evidence has been submitted, this evidence is presumed to be 
credible, and the claim is reopened.

Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a low back disorder.  The Court has 
held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
degenerative disc disease of the lumbar spine.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current problem with 
her back had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The Board notes that the veteran's private neurologist, in a 
June 1998 letter, noted that the veteran had low back pain 
secondary to a ruptured disc in the lumbar region, which was 
"related by time and cause to the acute onset of back pain 
at work in service."  However, this opinion was based on 
history supplied by the veteran whose statements, as 
indicated above, have been contradictory, and there are no 
indications in the letter that the veteran's private 
physician reviewed any other medical records or the claims 
folder.  It is not reflected in this statement that the 
neurologist was aware that there were preservice problems 
with the veteran's back that had been noted as her history in 
previously developed records.  Such an evidentiary 
circumstance detracts from the probative value of this 
statement.  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based upon an inaccurate factual premise 
is not probative).

The May 1986 VA examination noted that the veteran's low back 
strain during service had resolved.  The lumbar spine x-ray, 
taken in conjunction with the VA examination, was normal 
except for what was characterized as a transitional anomaly 
of L-5, which was noted in a July 1985 service medical record 
to have existed prior to service.  The May 2002 VA examiner 
noted that the veteran had previously strained her back 
twice.  However, he indicated that he could not relate the 
veteran's current diagnosis of degenerative disc disease to 
those two "minor" incidents without resorting to 
speculation.  In this instance, the VA examiner examined the 
veteran and reviewed the claims folder before rendering an 
opinion.  Therefore, the Board finds the May 2002 VA 
examiner's opinion more probative, as it was a more informed 
opinion in that it was more comprehensive in its review of 
pertinent background medical circumstances, such as the 
radiographic studies noted during service.

The Board notes that the veteran's complaints of back pain in 
service were associated by the May 2002 VA examiner with a 
minor lumbar strain.  However, the May 2002 VA examiner, 
after reviewing the claims folder, referred to the veteran as 
also probably having suffered a strain in 1982, prior to 
service.  In any event, the evidence does not raise a 
reasonable doubt as to whether there is any element of 
chronic disability that can be attributed to the inservice 
incident of "strain."  The veteran's current problems with 
her back have been associated with a diagnosis of 
degenerative disc disease, and the weight of the evidence is 
against a finding that any element of such disability is 
attributable to any occurrence or circumstance of her 
service.


ORDER

Entitlement to service connection for a migraine headache 
disorder is granted.

New and material evidence having been presented, a claim for 
entitlement to service connection for a back disorder is 
reopened and, upon de novo review of the claim on its merits, 
the claim is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

